UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6459



SAMUEL WAYNE GUY,

                                             Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF CORRECTIONS;
L. W. PARKER; CYNTHIA THORNTON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, District Judge.
(CA-96-437-5-BR)


Submitted:   July 10, 1997                  Decided:   July 24, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Wayne Guy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a writ of coram nobis seeking to vacate the district

court's order dismissing his 42 U.S.C. § 1983 (1994), civil com-

plaint under 28 U.S.C.A. § 1915(g) (West 1994 & Supp. 1997). We

have reviewed the record and find no reversible error. Accordingly,
we affirm the district court. Guy v. North Carolina Dep’t of Corr.,
No. CA-96-437-5-BR (E.D.N.C. Feb. 27, 1997). Additionally, we deny

Appellant's demand for mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2